IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

10x GENOMICS, INC., )
Plaintiff, 5
V. Civ. No. 19-862-CFC/SRF
CELSEE, INC.,
Defendant.
ORDER

At Wilmington this [4"Gay of November, 2019, having considered the
Report and Recommendation issued by United States Magistrate Judge Sherry R.
Fallon on October 30, 2019, and upon the expiration of the time allowed for
objections pursuant to Rule 72 of the Federal Rules of Civil Procedure with no
objections having been filed and the parties having stipulated to the filing of the
first amended complaint as recommended in the Report and Recommendation;

IT IS ORDERED that:

1. Magistrate Judge Fallon’s Report and Recommendation (D.I. 23) is
adopted.

2. Defendant’s motion to dismiss (D.I. 11) is granted in part.

3. Defendant’s motion to strike (D.I. 11) is denied.
4, Plaintiff’s request for leave to amend has been granted (D.I. 30), and the

court has filed the amended complaint at D.I. 31.

Ch.'¢ G-,

United States Distrfct Judge
